'"were intended to rectify perceived deficiencies in the available common-law protections by

establishing higher standards of conduct in the securities industry."' Id at 310 ( quoting Herman

& Maclean v. Huddleston, 459 U.S. 375, 388-89 (1983)). In any event, even if the

Trustee and Appellants were in pari delicto and the doctrine applied, such a finding would do no

more than defeat the Trustee's agreement-based argument that Blecker ratified the PW

transactions. It would not disturb the Bankruptcy Court's other findings, notably that Blecker

received the PW transactions that left him with negative net equity and therefore no claim

against the BLMIS estate. 11

        The Court therefore affirms the Bankruptcy Court's factual finding that Blecker ratified

the PW transactions that appeared on his account statements.

        And, because Bleeker's PW transactions exceeded the value of the cash Blecker

deposited into his accounts, the Bankruptcy Court did not err in finding that the net equity of

Bleeker's accounts was zero.

                                          CONCLUSION

       For the foregoing reasons, the Court affirms the ruling of the Bankruptcy Court. The

Court respectfully directs the Clerk of Court to close this case.




11 Appellants  also argue that under Section 29(b) of the Securities Exchange Act, 15 U.S.C.
§ 78cc(b), "the innocent party may choose whether to void a contract procured by fraud or to
maintain an action for money damages against the wrongdoing counterparty." This argument,
too, fails. As another court in this District has explained, under Section 29(b), "only unlawful
contracts may be rescinded, not unlawful transactions made pursuant to lawful contracts."
Zerman v. Jacobs, 510 F. Supp. 132, 135 (S.DN.Y. 1981), aff'd, 672 F.2d 901 (2d Cir. 1981).
As the Trustee rightly notes, the customer agreement at issue here is a lawful one,
notwithstanding BLMIS's fraudulent conduct.
                                                 32
